NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JORDAN MICHAEL EADS,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-2909
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.



PER CURIAM.

              Affirmed. See Williams v. State, 957 So. 2d 600 (Fla. 2007); Nielson v.

State, 984 So. 2d 587 (Fla. 2d DCA 2008).



NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM,JJ., Concur.